Case 3:19-cv-00351-TSL-RHW Document 49 Filed 05/12/20 Page 1 of 2
  Case 3:19-cv-00351-TSL-RHW Document 49 Filed 05/12/20 Page 2 of 2




        IT IS, THEREFORE, ORDERED AND ADJUDG ED THAT this action

all claims in ti , and all claims that could have been asserted in it are dismissed with

prejud ci e with the parties to bear their respective costs.

       SO ORDEREDon May 12, 2020.
                                                 /s/Tom S. Lee
                                                 D ISTRICT COURT JUD GE

Presented by:                                    Agreed and a�proved:

:D�A�                                            �- �MQ"='
Dale Russell
     G.          (MSB # 10837)                   JhnS. Williams (MSB # 102049)
Blake D. Smith (MSB #103255)                     THE LAW OFFICES OF JOHN S.
COPELAND, COOK, TAYLOR &                         WILLIAMS, LLC
BUSH, P.A.                                       4164 Canal Street
600 Concourse, Suite 100                         New Orleans, lA 70119
1076 Highland         Colony Pa rkway            T+504.486.0300
(39157)                                          F +504. 754. 76 71
Post Office Box 6 0 2 0                          jwill iams@jswlawoffices.com
Ridgeland, Mississippi 3 915 8                   Attorney for Plaintiff
T+601.856.7200
F + 601.856.7626
drussell@cctb.com
bsmith@cctb.com
iunderwood@cctb.com
Attorneys for Defendant




Agreed Order of Dismissal with Prejudice and Final Judgment
Page 2 of 2
